Case 6:20-cv-00357-JDK-JDL Document 11 Filed 09/23/20 Page 1 of 2 PageID #: 74



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION


PHILLIP RODRIGUEZ, #2229704                      §

VS.                                              §               CIVIL ACTION NO. 6:20cv357

KEITH GORSUCH, ET AL.                            §


                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       This action was referred to United States Magistrate Judge John D. Love pursuant to 28

U.S.C. § 636. On August 24, 2020, the Magistrate Judge issued a Report and Recommendation

(Docket No. 9), recommending that the action be dismissed without prejudice for want of

prosecution and failure to obey an order of the court.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1430 (5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews his legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert.

denied, 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed,

the standard of review is “clearly erroneous, abuse of discretion and contrary to law”).


                                                 1
Case 6:20-cv-00357-JDK-JDL Document 11 Filed 09/23/20 Page 2 of 2 PageID #: 75



          Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 9) as the

findings of this Court. Accordingly, it is hereby

          ORDERED that the Magistrate Judge’s Report (Docket No. 9) is ADOPTED. It is

further

          ORDERED that this action is DISMISSED WITHOUT PREJUDICE for want of

prosecution and failure to obey an order of the court. All motions not previously ruled on are

DENIED AS MOOT.

          So ORDERED and SIGNED this 23rd day of September, 2020.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE




                                                2
